Citation Nr: 1512749	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  00-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 1966.  He died in May 1999, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The issue of entitlement to compensation under the provisions of Title 38, United States Code, Section 1151, was recognized by the Board in May 2005 as a matter to be addressed on appellate review.

This case was previously remanded by the Board in September 2003, May 2005, December 2009, and April 2011.

In April 2012, the Board, in pertinent part, denied the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  The appellant appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 memorandum decision, the Court vacated and remanded the claim to the Board for readjudication consistent with the directives contained therein.

In February 2014, the Board remanded the case for further development, to include obtaining a medical opinion from a specialist.


FINDING OF FACT

Resolving all doubt in the appellant's favor, the Veteran's death, which was caused by a left sided cerebrovascular accident due to or as a consequence of hypotension, was a consequence of VA surgical treatment that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

The appellant contends that her husband died as a result of surgical treatment provided at the Jackson VA Medical Center (VAMC) in May 1999, and that she is therefore entitled to DIC under the provisions of 38 U.S.C. § 1151.

Legal Criteria

For claims filed after October 1, 1997, such as this one, DIC shall be awarded for a qualifying veteran's death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care or medical treatment furnished by the VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The determination of whether the proximate cause of a veteran's death was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

In the present case, the evidence of record indicates that the Veteran was admitted to the Jackson VAMC in May 1999 for an elective lumbar decompressive laminectomy.  Less than an hour into the procedure, the Veteran's blood pressure dropped suddenly and increased peak airway pressures while on the anesthesia machine circuit were noted.  The procedure was aborted and the Veteran was resuscitated and transferred to the ICU.  Before the transfer, the Veteran was "awake and mov[ing] all extremities, nods in response to communication, but sedated."  In the ICU, doctors initially suspected the cause of the surgical complications to be pulmonary embolus, but that was later ruled out on the second day of his hospital stay.  Myocardial infarction was also suspected and subsequently ruled out.  Doctors also considered an allergic reaction to the anesthesia or to surgical tape.  A progress note dated on the day of the surgery notes that the Veteran "is also allergic to plastic tape.  It is unclear if this tape has been used on the body."  After doctors became concerned because the Veteran's mental status did not seem to be clearing, a CT scan of the head, performed three days after the initial surgery, revealed a massive left hemispheric CVA.  Subsequent to this discovery, the Veteran developed brain swelling and died, four days after the initial operation.  

A discharge summary, dated on the day of the Veteran's death, shows diagnoses of left cerebrovascular accident probably secondary to hypotensive event and carotid atherosclerosis, by history.  In the narrative summary of the Veteran's hospital stay, the physician indicated that "the hypotensive event was also speculated at times to have been a primary anaphylaxis or bleeding at the incision site...however, the initial precipitating event was never clear throughout his hospital stay."  

According to an autopsy report, the immediate cause of death was a massive global hypoxic/ischemic encephalopathy with left parietal cerebral infarct.  The autopsy report also indicates that "[t]he exact cause of ventilator dysfunction and hypotension while under anesthesia is uncertain but may be related to the restenosis of the left common carotid artery and carotid sinus dysfunction followed by occlusive thrombosis."

According to the death certificate, the cause of the Veteran's death was left sided cerebrovascular accident due to or as a consequence of hypotension, with carotid artery stenosis contributing to death.  The death certificate noted onset of hypotension four days before death and left sided cerebrovascular accident two days before death.  

The appellant testified at a local hearing before a Decision Review Officer in March 2000.  She indicated that after the Veteran's hypotensive event, surgeons initially told her they thought it was a heart problem.  They then told her that they thought he had a blood clot.  Next they told her that they thought the Veteran was allergic to the anesthesia.  The appellant also testified that the doctors told her that "they may never know what happened in the operating room."  The appellant testified that the Veteran was responding to his family for the first two days after the operation.  She indicated that "[w]e could tell him to squeeze our hand, and he would do it, but then after the second day, he had a massive stroke."  She testified that once the Veteran became unresponsive, she "kept asking the doctors are you sure he hasn't had a stroke because he's not responding anymore."  

In a February 2005 opinion, a VA cardiologist reviewed the Medical ICU discharge summary, autopsy report summary, and laboratory and radiology reports from the Veteran's admission.  The cardiologist opined that it "does appear and seem reasonable to conclude that the operative procedure and/or anesthesia...did contribute substantially or materially to the cause of the veteran's death."  However, the cardiologist also indicated that he did not have enough of the Veteran's records to "draw any conclusion as to what may have transpired other than an unknown event...that lead to profound and sudden shock and cardiovascular collapse.  Even though the veteran was resuscitated, significant cerebral damage was sustained that did not eventually support recovery."

In March 2007, another VA examiner reviewed the claims file and opined that it was more likely than not that the stroke was the primary event, not secondary to the hypotensive event.  The examiner explained that the Veteran had many risk factors for a stroke, including male gender, genetic predisposition, smoking history, alcohol history, prior transient ischemic attack, and known vascular disease.  The examiner acknowledged that prolonged surgery and anesthesia are predisposed to complications, but concluded that "it is less likely than not that the surgery or anesthesia contributed, materially or substantially to any degree, to the veteran's stroke, its complications or ultimate death."

In April 2010, the March 2007 VA examiner offered an addendum opinion after reviewing additional records.  The examiner again opined that "the CVA was the precedent event to the increased ventilator pressures and subsequent unstable hypotension."  The examiner indicated that there was no evidence of carelessness, negligence, lack of skill, error in judgment or other fault in "this unfortunate event."  The examiner also again opined that "[t]here is no evidence that the surgery or hospital care provided was the actual cause of this veteran's death."  However, the examiner also noted that "death (from any number of potential causes) was explained as a possible risk of surgery and/or general anesthesia."  

In November 2014, a board certified VA vascular surgeon reviewed the claims file and opined that the Veteran's stroke "caused the operating room events and not the opposite."  The November 2014 examiner also indicated that the Veteran was at risk for stroke due to heavy cigarette smoking and that the "series of events that unfolded [after the stroke] were during a procedure but not a result of the procedure."  He also indicated that there was no evidence of carelessness or negligence.  The examiner further opined that "[t]his was an event which was not reasonably foreseeable."  


Analysis

Applying the legal criteria above to the facts in this case, the Board finds that the criteria for an award of DIC under the provisions of 38 U.S.C.A. § 1151 have been met.  

As an initial matter, there is no evidence to suggest that the Veteran's death was due to his own misconduct.  Additionally, the Board finds that the evidence is in relative equipoise as to whether VA treatment actually caused the Veteran's death.  There is evidence suggesting that the surgery caused the hypotensive event, which led to the stroke, and, ultimately, the Veteran's death.  In this regard, the Veteran's death certificate lists the cause of death as left sided cerebrovascular accident due to or as a consequence of hypotension, and the Veteran's treating physicians were unable to pinpoint exactly what caused the hypotensive event during surgery.  The discharge summary indicated that "the hypotensive event was also speculated at times to have been a primary anaphylaxis or bleeding at the incision site...however, the initial precipitating event was never clear throughout his hospital stay."  Further, the February 2005 examiner opined that "it does appear and seem reasonable to conclude that the operative procedure and/or anesthesia...did contribute substantially or materially to the cause of the veteran's death."   

The Board acknowledges the opinions indicating that the stroke caused the hypotensive event.  However, these opinions are balanced by the autopsy report, which states that "[t]he exact cause of ventilator dysfunction and hypotension while under anesthesia is uncertain," as well as the death certificate, which attributes the Veteran's stroke to the hypotensive event.  The Board also finds significant surgical records showing that the Veteran was fully responsive immediately after resuscitation, as well as the appellant's testimony that the Veteran's mental state changed dramatically after two days in the ICU, so much so that she asked doctors whether he had just suffered a stroke.  

Moreover, even accepting that the stroke was the primary, rather than the secondary, event; the opinions simply suggest that the Veteran was pre-disposed to stroke, without explaining why it is less likely that VA treatment caused the stroke.  As noted by the Court, in Jones v. Shinseki, 23 Vet. App. 382, 394 (2010) (Lance, J., concurring), "if...a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply."  Similarly, here, while two examiners have opined that the Veteran's stroke occurred spontaneously during the initial surgical procedure, neither examiner has explained why it is less likely that some incident of surgery caused the stroke, only that the Veteran was pre-disposed to stroke.  In fact, the March 2007 examiner went so far as to acknowledge that complications, such as those that occurred here, are a possibility during surgery with anesthesia, but did not explain why it was more likely that the stroke in this case was a spontaneous event not related to the surgery.  

Beyond the above, in light of the fact that this case has been in adjudicative status for 15 years, as well as the appellant's age, the Board finds that while there are still questions regarding the nature and circumstances of the Veteran's death, further postponement in the full adjudication of this case to address these problems is unjustifiable.  In weighing the evidence regarding whether the Veteran's death was caused by some incident of surgery, the Board finds that the evidence is at least equivocal as to whether hypotension and/or a stroke, one of which led to the other and both of which are listed as the primary causes of death, was caused by the initial surgical procedure.  Therefore, when reasonable doubt is resolved in favor of the appellant, the Board finds that the actual cause of the Veteran's death was medical treatment furnished by the Jackson VAMC.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

As to the question of proximate causation, the record fails to establish that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The evidence does, however, indicate that the Veteran's death was the result of an event not reasonably foreseeable.  Whether an event is "reasonably foreseeable" is based on what a reasonable health care provider would have foreseen."  38 C.F.R. § 3.361(d)(2).  "The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  Id.  

As noted above, the November 2014 VA examiner concluded that the Veteran's stroke was an event which was not reasonably foreseeable.  Moreover, the evidence indicates that the Veteran's team of physicians were unable to ascertain the exact nature and cause of the Veteran's complications for almost three days after surgery, which further demonstrates that the event was not one that a reasonable health care provider would have foreseen, but rather was "one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361(d)(2).  Thus, as the evidence shows that the Veteran's death was an unforeseeable result of VA surgery, the criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are met.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


